Citation Nr: 1456477	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea as secondary to PTSD.
 
3.  Entitlement to service connection for pulmonary embolism with blood clots in the legs as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, with additional Reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and January 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

With respect to the claim for service connection for pulmonary embolism with blood clots in the legs, the Board notes the Veteran reported in a February 2012 statement that he receives disability benefits from the Social Security Administration.  Such records should be requested on remand.  

Concerning the claim for PTSD, during his hearing, the Veteran provided additional information that might permit verification of some of his claimed stressors.  

During his hearing, he stated that the person on trial for murder was Tim Nicholson, who murdered an NIS agent who was never named.  He stated it was a full military trial and he was called as a witness for the defense.  He stated the trial occurred in late 1979 or early 1980.  He alleges the transcript of the trial is on microfiche at the Mayport Naval Station.  Concerning the ship collision on the USS Savannah, he stated that the collision was with an oil tanker and occurred in early 1978 off of the coast of Florida.  He stated the ship limped to Mayport Naval Station with a huge gash in the side for repairs.  It appears that sufficient information may have been provided to permit an attempt at verification of these stressors.  

The Veteran also reported that the Jacksonville Police Department would have records of his kidnapping and attempted murder because they drove him back to his base.  He alleges that the Jacksonville Police Department would have records of this on microfiche.  A request for such records should be made.

As the Veteran claims that his sleep apnea is secondary to PTSD, the issue is inextricably intertwined with the claim for PTSD and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the Veteran should be notified of such.

2.  Attempt to verify through official sources the Veteran's alleged stressors involving the murder     trial of Tim Nicholson in late 1979 and the collision involving the USS Savannah in early 1978 off the coast of Florida.  If additional information from the Veteran is needed to permit a search, he should be requested to submit such.  

3.  After securing any necessary release and obtaining any additional information deemed necessary from the Veteran, send a request to the Jacksonville Police Department for any records they have involving the Veteran being the victim of an assault or kidnapping in 1979.  If no records are available, the Veteran should be notified of such.

4.  After above has been completed to the extent possible and any additional development deemed necessary has been completed, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







